Citation Nr: 9928159	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice connected pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein entitlement to nonservice 
connection pension benefits was denied.


REMAND

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible. 

After a review of the veteran's claim folder, the Board feels 
that further development of the case is necessary.  The 
United States Court of Veterans Appeals (Court) has rendered 
several opinions which affect the development and analysis of 
claims for permanent and total disability ratings for 
nonservice-connected pension purposes.  In Talley v. 
Derwinski, 2 Vet.App. 282 (1992), the Court explained that 
pension cases must be adjudicated by applying both an 
objective and subjective standard, and that the adjudicatory 
body must be clear as to which standard is applied.  Id. at 
286-87; See also Brown v. Derwinski, 2 Vet.App. 444, 446-47 
(1992).  Additionally, the Court has held that VA must 
evaluate each of the veteran's disabilities pursuant to VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, and that 
a percentage of impairment must be assigned for each 
disability observed.  See Roberts v. Derwinski, 2 Vet.App. 
387, 389 (1992). The RO has the responsibility of identifying 
all disorders which the veteran currently has, determining 
whether each is permanent in nature, and assigning a 
schedular evaluation for each.  

The Board notes that VA outpatient treatment records indicate 
that the veteran has a diagnosis of dysthymia and that he was 
prescribed medication.  Similarly, an outpatient treatment 
record of August 1997 indicates that the veteran resigned 
from his job as a security worker due to stress.  A VA 
general medical examination of December 1997 indicates that 
the veteran "has a history of depressive illness and is 
currently on medication for this with some improvement."  
However, the examination report does not indicate how this 
disability may affect his ability to obtain and maintain 
gainful employment.  VA has a duty to assist the veteran in 
the development of facts pertinent to his claims.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a).  The Court has held 
that when the Board believes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  The Board also notes that the RO has not rendered a 
disability rating for any mental disability.  Accordingly, 
the Board finds that a new examination would be probative to 
ascertain the effect that any mental disability may have on 
his ability to obtain and maintain gainful employment.  

The Board also feels that a new physical examination would be 
probative to ascertain the current severity of his physical 
disabilities and their effect on his ability to obtain and 
maintain employment.  The Board notes that the veteran was 
accorded a VA general medical examination in December 1997; 
however, the examination report does not indicate the effect 
that his physical disabilities has on his ability to work.  
Accordingly, the Board finds that a new general medical 
examination would be probative to ascertain the current 
severity of the veteran's physical disabilities and their 
affect on his ability to obtain and maintain gainful 
employment.

Accordingly, this case is REMANDED to the RO for the 
following development:

1. The RO should assess the severity of 
each of the veteran's disabilities, to 
include the veteran's mental disability.  
To this end, the veteran should be 
scheduled for a VA examination in order 
to ascertain the nature and extent of all 
of his disabilities.  Any tests or 
studies deemed necessary by the 
examiner(s) should be conducted.  The 
examiner(s) should be requested to 
describe the degree of disability 
attributable to each of the veteran's 
disabilities and the effect that each 
disability has on the veteran's ability 
to seek, obtain, and maintain employment.  
The examiner(s) should present all 
opinions and findings, and the reasons 
and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination reports.  The claims file and 
a copy of this REMAND should be made 
available to the examiner(s) prior to the 
examination(s).

2. In adjudicating the veteran's claim 
for pension benefits, the RO should apply 
the two- pronged test espoused in Talley 
and Brown; i.e., (1) do the veteran's 
disabilities, coupled with his personal 
work experience and training, render him 
unemployable, and, if not, (2) does the 
veteran suffer from a lifetime disability 
or disabilities which would render it 
impossible for the average person to 
follow a substantially gainful 
occupation?

3. The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

4. The RO should review the claims folder 
and ensure that all of the development 
action has been conducted and completed 
in full.  Specific attention is directed 
to the examination report.  The Court has 
held that, if the requested examination 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 

5. Following completion of the above 
requested development, the RO should 
undertake another rating action that 
includes discussion and evaluation of 
each of the veteran's disabilities, with 
a numerical evaluation assigned to each 
disability.

6.  After the above requested actions 
have been completed, the RO should review 
the veteran's claim. If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should be 
afforded the appropriate period of time 
to respond. Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO and 
the examining physicians for assisting in the requested 
development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.

		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












